                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           FILE NUMBER: 5:20-cv-00612-D


JUSTIN J. WHITE,

               Plaintiff,

                   V.
                                                                        ORDER
NC SPECIAL POLICE, LLC,


               Defendant.




       THIS MATTER IS BEFORE THE COURT ON the Plaintiffs Motion for Extension of

Time to grant a fourteen (14) day extension to respond to Defendant's Motion to Dismiss. Having

carefully considered the Motion, the record, and applicable authority, the undersigned will

GRANT the Motion.


       IT IS, THEREFORE, ORDERED that the Motion for Extension of Time to Respond to

Defendant's Motion to Dismiss is hereby GRANTED. The deadline to file the Appellant's Brief

is extended by a period of fourteen (14) days, to and including April 2, 2021.


       SO ORDERED. This 1:1 day of March, 2021.




                                             JAS C. DEVER III
                                             United States District Judge




         Case 5:20-cv-00612-D Document 19 Filed 03/29/21 Page 1 of 1
